PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,063
Filing Date: 11 Jun 2018
Appellant(s): Schneider et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8, 9, 19, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Secretin (U.S. PGPub. 2007/0031537), in view of Fleith (WO2010/139702).

(2) Response to Argument
Appellants argue that Appellee improperly weighed the import of the inventor applicant’s Declaration filed 11 November 2020.  Appellee disagrees, as nothing provided by the inventor applicant declarant serves to contradict the black and white text of the Fleith reference, discussed in greater detail below.  Furthermore, Appellants are reminded that in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the inventor applicant declarant offers no evidence other than the text of the Fleith reference which establishes the invention described therein is a nutritional composition.  As an inventor applicant declarant, the author holds a vested interest in the outcome of the case, and provides absolutely no evidence to support their position.  The 
Appellants argue that “Fleith is entirely directed to children of the age of about 3 to 6 years,” and that Fleith “is not for infants less than 1 year of age.”  
This is demonstrably incorrect.  
Appellants continue to inaccurately reflect the totality of the contents of the Fleith reference, and moreover focuses exclusively on the teachings of Fleith while ignoring the teachings of Secretin.  See In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  To be sure, certain methods described by Fleith indeed focus on the treatment of “children of the age of about 3 to 6, preferably 3 to 5 years.”  See, e.g., Pg.1, L.35-36.  However, Appellants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  An accurate description of the subject matter conveyed by Fleith is provided on page 1, line 5 of the Fleith reference, which explains “The present invention relates to a nutritional composition.”  Further expanding on Appellants’ limited focus on what knowledge Fleith provides the skilled artisan can be found on page 2, line 35 through page 3, line 7, which indicates:
The present invention provides a nutritional composition comprising a protein source, a source of available carbohydrates, and a lipid source, wherein said lipid source comprises DHA (docosahexaenoic acid).
In another aspect, the present invention provides a nutritional composition comprising:
One or more protein source,
One or more source of available carbohydrates,
One or more lipid source,
One or more probiotic microorganism, and, 
Prebiotics,
wherein said lipid source comprises DHA (docosahexaenoic acid).

Fleith continues to hammer home the fact that “the nutritional composition of the invention is a growing up milk that supports and/or improves the cognitive performance, in particular memory and concentration capacities in children of the age of 3 to 5 years.”  (Pg. 27, L.8-10).
From the above, relying on nothing more than the disclosure of Fleith itself, the skilled artisan would know that the methods Fleith describes are applications of their invention which, in the broadest reasonable interpretation of the Fleith disclosure, remains “a nutritional composition.”  That these methods, a narrower embodiment of the Fleith disclosure, are indeed directed to the treatment of children of the age of about 3 to 6, the entirety of the disclosure of Fleith, as has been pointed out above, is not so limited.  Appellants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It cannot seriously be contested that Fleith describes as its invention nutritional supplement compositions, more specifically “growing up milks,” (Pg.4, L.17-19), combining a source of proteins, a source of lipids which include at least one LC-PUFA, a source of carbohydrates, and a probiotic.  This cannot be contested because this composition is repeatedly described throughout the disclosure of Fleith as the invention described.  
See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art).  The teachings of Secretin concerning the need to feed to infants, defined as children of less than 12 months age, follow-on formula compositions combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic in an effort to promote both natural immune defenses and healthy mental and neural development (e.g., Secretin [0006-08; 0015; 0021; 0068] cannot be ignored.  Relying on nothing more than the state of the art at the time of the instant application, the skilled artisan understands that the compositions of Fleith contain precisely such a combination of constituent components which serve to promote the same health objectives advocated by Secretin.  (Fleith Pg.1, L.34-36 (promoting improvements in immune defenses); Pg.4, L.12-19; Pg.6, L.36 – Pg. 7, L.14 (describing the role of fatty acids in brain development); Pg.9, L.20-25 (concerning the role of choline in brain development)).  Utilizing the inventive compositions of Fleith as the means of achieving the methods of Secretin to arrive at the instant claims, on the basis of nothing more than the art available at the time of the instant application, represents nothing more than the “the predictable use of prior art elements according to their established functions.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  This is because each of the Secretin and Fleith establish the promotion of healthy immune systems and brain development through the administration of a nutritional composition combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic.  As nothing of Fleith criticizes, discourages, or otherwise discredits the assertion that prima facie case set forth by the Appellee remains sound.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Appellants repeatedly refer to the use of hindsight in Appellee’s formulation of the obviousness rejection advanced here.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking.  However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness."  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Here, literally nothing other than the teachings of the Fleith and Secretin references has been relied upon, and therefore no improper hindsight corrupts the prima facie case.
Appellants’ arguments concerning the patentability of the choline concentrations recited by Claim 3 are unpersuasive.  This is because, as has been pointed out previously and again above, each of the Secretin and Fleith references concern nutritional supplements and methods of improving immune response and brain and neuronal development via dietary supplementation using compositions combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic.  Choline is taught by each of the Secretin and Fleith Id.).  As such, a skilled artisan is provided a sufficiently supported rationale to  incorporate the amounts of choline described by Fleith in the methods of promoting healthy brain development described by Secretin, owing to the commonality of purpose each of the dietary supplements described achieve.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees: 
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613              


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.